Citation Nr: 1721627	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-07 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, CA


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for cirrhosis of the liver prior to June 2, 2015.

2.  Entitlement to an initial rating in excess of 10 percent for multilevel compression fractures of the low back (hereinafter low back disability) from October 1, 2011 to June 1, 2015 (excluding a period from May 7, 2014 to July 1, 2014 during which time a temporary total rating was in place).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1991 to September 2011.

These matters come before the Board of Veterans' Appeals (Board) from December 2012 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.  In December 2012, the RO granted service connection for a low back disability and assigned a 10 percent initial rating.  In January 2014, the RO granted service connection for cirrhosis of the liver and assigned a 40 percent initial rating.

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

In September 2016, the Board remanded the claims for further development.  Notably, the remand also included consideration of entitlement to a rating in excess of 40 percent for the low back disability from June 2, 2015 forward; however, in a December 2016 correspondence, the Veteran indicated satisfaction with the 40 percent rating and that he did not intend to seek a higher rating.  As such, the Board will consider only the initial rating herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2016).  

In this regard, in a December 2016 substantive appeal the Veteran requested a copy of the curriculum vitae (C.V.), resume, list of publications, list of specialties, etc., for VA examiners who examined him in September 2012, January 2014, and August 2015 such that the examiners' experience and qualifications may be examined, reviewed, questioned, and/or challenged.  

The Board finds that attempting to obtain the C.V. for each examiner, in this instance, is warranted in light of the duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Nohr v. McDonald, 27 Vet. App. 124, 133-134 (2014).  Therefore, this appeal must be remanded to fulfill the Veteran's records request.  

It is also noted that the February 2017 supplemental statement of the case addressed the issue of a higher rating for the low back disability from June 2, 2015 forward.  As discussed above, the Veteran withdrew that issue from appeal and the AOJ should address the issue stated on the cover page regarding the rating for the low back disability prior to June 2, 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the C.V. for the examiners who examined the Veteran in September 2012, January 2014, and August 2015.  If any of these documents cannot be located the file should clearly document the efforts undertaken to obtain the records and the Veteran should be notified of the unavailability of the records.  

2.  The record should then be reviewed again.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Of note, the appeal for the low back disability is for rating the period prior to June 2, 2015.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

